[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 10-10723         ELEVENTH CIRCUIT
                                                     JUNE 8, 2011
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                       CLERK

               D. C. Docket No. 4:09-cv-00240-RBP-TMP

GUY MAXIMILLION TAYLOR,


                                                        Petitioner-Appellant,

                                 versus

WARDEN GARY HERTZEL,
ATTORNEY GENERAL OF THE STATE OF ALABAMA,

                                                     Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                             (June 8, 2011)

Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
         Guy Taylor, an Alabama prisoner proceeding pro se, appeals the denial of

his habeas corpus petition, 28 U.S.C. § 2254. We granted Taylor a certificate of

appealability (COA) on the following issue only:

         Whether the district court erred in denying Taylor's claim that
         appellate counsel had been ineffective for failing to argue that Taylor
         had been convicted based on the uncorroborated testimony of an
         accomplice.

         On appeal, Taylor argues two witnesses who testified against him at trial

were his accomplices. Taylor claims the state failed to corroborate their

testimony, as required by Alabama law, and his appellate and trial attorney

provided ineffective assistance of counsel by failing to raise this argument at trial

or on appeal. The state responds the district court never addressed the claim raised

in the COA and, pursuant to Clisby v. Jones, 960 F.2d 925, 935-36 (11th Cir.

1992), we should vacate the district court's judgment against Taylor and remand

the case back to the district court to permit it to determine whether the claim has

merit.

         Under the Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214 (1996), appellate review is limited to the issues

specified in the COA. 28 U.S.C. § 2253; Murray v. United States, 145 F.3d 1249,

1250-51 (11th Cir. 1998). Procedural issues that must be resolved before we can



                                            2
address the underlying claim specified in the COA are presumed to be

encompassed in the COA. McCoy v. United States, 266 F.3d 1245, 1248 n.2 (11th

Cir. 2001). Out of “deep concern over the piecemeal litigation of federal habeas

petitions,” we held in Clisby that the district courts must “resolve all claims for

relief raised in a petition for writ of habeas corpus pursuant to [§ 2254], regardless

whether habeas relief is granted or denied.” Clisby, 960 F.2d 935-936. When a

district court fails to address all of the claims in a habeas petition, we “will vacate

the district court’s judgment without prejudice and remand the case for

consideration of all remaining claims.” Id. at 938.

      The district court failed to address the claim raised in Taylor’s COA.

Therefore, we vacate the denial of Taylor’s habeas petition and remand the case

back to the district court for consideration of the claim.

      VACATED AND REMANDED.




                                           3